UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2167


GORDON GRAVELLE, o/a CodePro Manufacturing,

                Plaintiff - Appellant,

          v.

KABA ILCO CORP; CHUCK MURRAY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00160-FL)


Submitted:   March 7, 2014                 Decided:   March 21, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gordon Gravelle, Appellant Pro Se.    Margaret Kane Thies, BRYAN
CAVE, LLP, San Francisco, California; Mark Vasco, BRYAN CAVE,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gordon      Gravelle    appeals    the    district      court’s       order

denying his motion to vacate the final arbitration award and

granting   Defendants’       motion    to   confirm      the   same.        We   have

reviewed the record and find no reversible error.                    Accordingly,

although we grant Gravelle leave to proceed in forma pauperis,

we    affirm    for    the   reasons   stated       by   the     district    court.

Gravelle v. Kaba Ilco Corp., 5:13-cv-00160-FL (E.D.N.C. Sept.

16,   2013).      We     also   deny   Gravelle’s        motion    for   leave     to

supplement.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and    argument    would    not   aid    the    decisional

process.

                                                                            AFFIRMED




                                        2